Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the Amendment file on 08/02/2022. The claims 1, 6-8, 14-20, 23-25, 35-36 and 39-40 have been amended. Claims 4-5, 9-13, 21-22, 26-34 and 37-38 were previously cancelled. Claims 1-3, 6-8, 14-20, 23-25, 35-36 and 39-40 are pending in the application. 

Response to Arguments
The amendment has been entered. Applicant's amendments to claims have overcome every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 03/03/2022. However, the amendments raise new 112(b) issues. See below for detail.
Applicant’s amendments had overcome 103 rejection previously set forth in the Non-Final Office Action mailed 03/03/2022. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu et al (NPL: Patient specific tumor growth prediction using multimodel images, 2014), Crouch et al (NPL: Automated Finite-Element analysis for deformable registration of prostate images, 2007), Peng et al (NPL: MRI-based Prostate volume-adjusted prostate-specific antigen in the diagnosis of prostate cancer, 2015), and Cohen et al (US 2010/0305928 A1).
Examiner disagreed with applicant arguments that the amendment recites the allowable subject matter of claims 19 and 20. Furthermore, Liu teaches the amendment “wherein at least one of the reaction-diffusion equations is an equation representing the dynamics of tissue p(x,t), and wherein a value p(x,t) of the tissue field p represents a tissue concentration at position x and time t” on page 556-557 section 2.1. See below for detail.

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-8, 14-20, 23-25, 35-36 and 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “PSA” without definition in the limitation. Therefore, the independent claims have an indefinite scope. Since dependent claims are dependent on the independent claims and included all the limitations of the independent claims. Thus, the dependent claims recite the indefinite scope in the independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8, 16, 23-25, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (NPL: Patient specific tumor growth prediction using multimodel images, 2014), hereinafter Liu, in view of Crouch et al (NPL: Automated Finite-Element analysis for deformable registration of prostate images, 2007), hereinafter Crouch, and Peng et al (NPL: MRI-based Prostate volume-adjusted prostate-specific antigen in the diagnosis of prostate cancer, 2015), hereinafter Peng.

Claim 1. A method of modeling the possible progression of prostate cancer in a subject comprising: 
Liu discloses performing operations on a computer system to generate a tumor growth model for a prostate gland of the subject, wherein the operations include: simulating evolution of a tumor in the prostate gland of the subject, wherein said simulating of the evolution of the tumor is based at least on a coupled system of reaction-diffusion equations 
Liu: (page 555 Abstract) “In this paper, we present a patient specific tumor growth model based on longitudinal multimodal imaging data including dual-phase CT and FDG-PET. The proposed Reaction–Advection–Diffusion model is capable of integrating cancerous cell proliferation, infiltration, metabolic rate and extracellular matrix biomechanical response. To bridge the model with multimodal imaging data, we introduce Intracellular Volume Fraction (ICVF) measured from dual-phase CT and Standardized Uptake Value (SUV) measured from FDG-PET into the model. The patient specific model parameters are estimated by fitting the model to the observation, which leads to an inverse problem formalized as a coupled Partial Differential Equations (PDE)-constrained optimization problem. The optimality system is derived and solved by the Finite Difference Method. The model was evaluated by comparing the predicted tumors with the observed tumors in terms of average surface distance (ASD), root mean square difference (RMSD) of the ICVF map, average ICVF difference (AICVFD) of tumor surface and tumor relative volume difference (RVD) on six patients with pathologically confirmed pancreatic neuroendocrine tumors.”
Liu: (page 558 section 2.2) “… A tissue is considered to be made of three well-defined regions (see Fig. 2): (1) a vascular space through which the blood flows; (2) an extravascular extracellular space (EES) which provides the support structure of the tissue; and (3) the cellular space. Iodine contrast agent in a target organ or blood plasma causes greater absorption and scattering of X-ray radiation, which results in an increase in CT attenuation and contrast medium enhancement in the CT image. …”
Examiner interpreted “target organ” correspond to human organ which include prostate gland. 
wherein at least one of the reaction-diffusion equations is an equation representing the dynamics of tissue p(x,t), and wherein a value p(x,t) of the tissue field p represents a tissue concentration at position x and time t.
Liu: (page 556-557 section 2.1)

    PNG
    media_image1.png
    397
    514
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    480
    520
    media_image2.png
    Greyscale


Liu does not appear to explicitly disclose a patient-specific geometric model of the prostate gland of the subject.  
However, Crouch discloses a patient-specific geometric model of the prostate gland of the subject on (page 1380 section III. Methods) “A. Overview We present a multistage procedure for deformable image registration that involves image segmentation, mesh construction, boundary condition specification, solution of finite-element equations, and displacement interpolation. Several of these stages rely on medially based shape models called m-reps that provide a convenient representation of organ geometry along with an object-based coordinate system, an essential feature for the automated registration procedure. The steps in the registration process are described as follows for a pair of 3-D images, I1 and I2, that record a patient’s prostate in different states of deformation. The inputs/outputs of each stage along with the dependencies between stages are depicted in Fig. 1. …. B. M-Rep Models M-rep models are used in this paper to represent the 3-D shape of an imaged prostate. Prior work has established algorithms for automatic image segmentation using m-reps and has provided data validating the success of those algorithms [21], [22]. A brief description of m-rep models and their use in segmentation is provided here. Like all medially based shape representations, m-reps characterize the structure and geometry of an object using points on the object’s medial surface. The simplest m-rep consists of a single figure that represents a slab-like region with a nonbranching medial locus.”

Liu and Crouch are analogous art because they are from the “same field of endeavor” medical analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liu and Crouch before him or her, to modify the patient-specific tumor growth model of Liu to include the 3D mesh model of Crouch because this combination improves the performance of the patient-specific tumor growth model.
The suggestion/motivation for doing so would have been Crouch: (page 1379 section I Introduction) “As computational power has grown more available, finite-element analysis has become a more accessible tool for medical imaging research. However, its application is often limited to the research arena due to the substantial labor typically required to construct a high-quality finite-element model from a patient image. This paper focuses on specific techniques to make finite-element analysis more automatic and efficient for medical imaging applications. Reducing the labor required to generate a finite-element model will make the method more attractive and practical for both research and clinical applications.”
Therefore, it would have been obvious to combine Liu and Crouch to obtain the invention as specified in the instant claim(s).

Liu and Crouch do not appear to explicitly disclose tissue PSA and tissue PSA concentration.
However, Peng discloses tissue PSA and tissue PSA concentration on (page 1733-1735) 

    PNG
    media_image3.png
    547
    465
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    120
    476
    media_image4.png
    Greyscale

Liu, Crouch and Peng are analogous art because they are from the “same field of endeavor” medical analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liu, Crouch and Peng before him or her, to modify the patient-specific tumor growth model of Liu to include the 3D mesh model of Crouch and volume-adjusted PSA feature of Peng because this combination improves the accuracy of the patient-specific tumor growth model.
The suggestion/motivation for doing so would have been Peng (page 1733) “Conclusion: The total prostate and CG volumes estimated from T2-weighted MR images and PSA density adjusted by these volumes can improve the effectiveness of PSA for the diagnosis of PCa and differentiation of high-Gleason-sum PCa patients from patients without PCa.”
Therefore, it would have been obvious to combine Liu, Crouch and Peng to obtain the invention as specified in the instant claim(s).

Regarding Claim 39-40, the same ground of rejection is made as discussed above for substantially similar rationale. 

Claim 2. (Original): The method of claim 1, Crouch discloses wherein the patient-specific geometric model is designed based on one or more medical images of the prostate gland of the subject.  
Crouch: (page 1380 section III. Methods) “A. Overview We present a multistage procedure for deformable image registration that involves image segmentation, mesh construction, boundary condition specification, solution of finite-element equations, and displacement interpolation. Several of these stages rely on medially based shape models called m-reps that provide a convenient representation of organ geometry along with an object-based coordinate system, an essential feature for the automated registration procedure. The steps in the registration process are described as follows for a pair of 3-D images, I1 and I2, that record a patient’s prostate in different states of deformation. The inputs/outputs of each stage along with the dependencies between stages are depicted in Fig. 1.”

Claim 3. (Original): The method of claim 1, Crouch discloses wherein the patient-specific geometric model comprises a three-dimensional tensor-product spline.  
Crouch: (page 1381) “
    PNG
    media_image5.png
    33
    574
    media_image5.png
    Greyscale
In the implementation of (1), different interpolation schemes are possible. In this paper, surface interpolation is performed by defining bicubic Bézier spline patches over the medial surface and the boundary surface of the object. Interior point coordinates are mapped by using the coordinate to linearly interpolate between the coordinates of a point on the medial spline surface and a point on the boundary spline surface. An alternative interpolation method is described in [23].”

Claim 6. The method of claim 1, Liu discloses wherein said simulating of the evolution of the tumor is performed according to a finite element method, or isogeometric analysis, or a finite difference method, or a finite volume method, or a mesh-free method, or an immersed method.  
Liu: (page 555 Abstract) “The proposed Reaction–Advection–Diffusion model is capable of integrating cancerous cell proliferation, infiltration, metabolic rate and extracellular matrix biomechanical response. … The patient specific model parameters are estimated by fitting the model to the observation, which leads to an inverse problem formalized as a coupled Partial Differential Equations (PDE)-constrained optimization problem. The optimality system is derived and solved by the Finite Difference Method.”

Claim 7. The method of claim 1, Crouch discloses wherein the patient-specific geometric model is constructed based on a discretization method used for constructing geometric models and/or solving partial differential equation mathematical models on geometric models.  
Crouch (page 1380 section III. Methods) “… 3) Build a 3-D hexahedral finite-element mesh for M1. 4) Use the m-rep generated correspondences between points in M1 and M2 to estimate displacement vectors mapping the surface nodes of M1 to corresponding points on the surface of M2. Iteratively refine this estimate to get a set of essential finite-element boundary conditions (displacements) that deform to match ’s shape and simultaneously minimize the elastic energy of the solid object deformation. 5) Assemble the finite-element system of equations using a linear elastic material model, the refined boundary conditions from Step 4, and the mesh from Step 3. Solve this system to get a set of displacement vectors that map all the mesh nodes defined over the volume of M1 onto I2. Iteratively, subdivide the mesh to arrive at a solution with the desired precision. 6) Interpolate the displacement field inside each 3-D mesh element to determine the mapping from every voxel in I1 to I2.

Claim 8. The method of claim 1, Liu discloses wherein one or more of the reaction-diffusion equations include: an equation representing dynamics of an evolution of a tumor phase field ϕ or an equation representing dynamics of a nutrient field [Symbol font/0x73], wherein a value ϕ(x,t) of the tumor phase field ϕ represents an extent to which cells at position x and time t are cancerous, and wherein a value [Symbol font/0x73](x,t) of the nutrient field [Symbol font/0x73] represents a nutrient concentration at position x and time t.  
Liu (page 556-557 section 2.1) “… As a tumor progresses, the parts with sufficient nutrients and oxygen grow faster, and those suffering vascular inefficiencies will develop into necrosis, suggesting a heterogeneous or spatial–temporal varying proliferation function ρ(x, t). … Apply model (1) to each voxel (millions of cells within 1 mm3) at position x, and add a diffusion term as that in the Reaction–Diffusion model (Swanson et al., 2000) to account for cancerous cell infiltration into surrounding tissues, leading to a new Reaction–Diffusion model enabling the incorporation of the cell metabolism, 
    PNG
    media_image6.png
    68
    380
    media_image6.png
    Greyscale

where the first term is the diffusion term [correspond to equation representing dynamics of a phase field ϕ], and the second term is the reaction (proliferation) term [correspond to equation representing dynamics of a nutrient field [Symbol font/0x73]]. D is the diffusivity or infiltration rate. …”

    PNG
    media_image7.png
    388
    606
    media_image7.png
    Greyscale


Claim 16. The method of claim 8, wherein the operations further include one or more of the following: Liu discloses generating an image based on an output dataset representing the evolution of the tumor phase field ϕ, the nutrient field [Symbol font/0x73] and the tissue PSA field p on the geometric model over an interval in simulated time, wherein said image illustrates a cross section through the geometric model, wherein image includes one or more curves corresponding a boundary of the tumor; and displaying the image via display device.  

Liu: (page 564-565)

    PNG
    media_image8.png
    723
    1185
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    277
    1062
    media_image9.png
    Greyscale

See section 3. Result for output dataset representing the evolution of the tumor phase field ϕ, the nutrient field [Symbol font/0x73] and the tissue PSA field p on the geometric model over an interval in simulated time.

Claim 23. The method of claim 8, Liu discloses wherein the operations further include: computing a boundary of the tumor based on a level set of the phase field;
Liu (page 561 section 3) “Both patients show similar ICVF distribution, and the second patient demonstrates a more homogeneous ICVF distribution than the first patient. We assume the average ICVF on the tumor surface to be the threshold that defines the detectable tumor boundary, which makes sense since ICVF is a main factor affecting HU of CT. [correspond to computing a boundary of the tumor based on a level set of the phase field] We use this threshold to extract the isosurface (predicted tumor) from the predicted ICVF map to compare with the segmented tumor in terms of average surface distance and relative volume difference.”
Liu discloses displaying the boundary of the tumor via a display device.  
Liu (page 563-564) See Fig. 6 and 7.

Claim 24. The method of claim 8, Liu discloses wherein the operations further include: computing a boundary of the tumor based on a level set of the phase field; computing a volume of the tumor based on the computed boundary; 
Liu (page 561 section 3) “Both patients show similar ICVF distribution, and the second patient demonstrates a more homogeneous ICVF distribution than the first patient. We assume the average ICVF on the tumor surface to be the threshold that defines the detectable tumor boundary, which makes sense since ICVF is a main factor affecting HU of CT. [correspond to computing a boundary of the tumor based on a level set of the phase field] We use this threshold to extract the isosurface (predicted tumor) from the predicted ICVF map to compare with the segmented tumor in terms of average surface distance and relative volume difference. [correspond to computing a volume of the tumor based on the computed boundary]”
Liu discloses displaying an indication of the computed volume. 
Liu (page 563-564) See Fig. 6.

Claim 25. The method of claim 8, Liu discloses wherein the operations further include projecting a three-dimensional field onto a model space corresponding to the geometric model, to approximate the initial tumor with the phase field.  
Liu (page 558 section 2.2) “A tissue is considered to be made of three well-defined regions (see Fig. 2): (1) a vascular space through which the blood flows; (2) an extravascular extracellular space (EES) which provides the support structure of the tissue; and (3) the cellular space. Iodine contrast agent in a target organ or blood plasma causes greater absorption and scattering of X-ray radiation, which results in an increase in CT attenuation and contrast medium enhancement in the CT image. For a given voltage, the proportionality of contrast enhancement to iodine concentration is near constant (Bae, 2010). Iodinated contrast media consist of relatively small molecules (molecular weight, 800–1600) that are highly diffusible. Intravascular contrast media are distributed rapidly and extensively outside the blood vessels in volumes approaching that of the extracellular space (ECV), i.e., extravascular extracellular space plus capillary space, after injection (Kormano and Dean, 1976). …” See Fig. 3.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (NPL: Patient specific tumor growth prediction using multimodel images, 2014), hereinafter Liu, in view of Crouch et al (NPL: Automated Finite-Element analysis for deformable registration of prostate images, 2007), hereinafter Crouch, Peng et al (NPL: MRI-based Prostate volume-adjusted prostate-specific antigen in the diagnosis of prostate cancer, 2015), hereinafter Peng, and Cohen et al (US 2010/0305928 A1), hereinafter Cohen.
Claim 17. (Currently amended): The method of claim 1, wherein the operations also include one or more of the following: 
Liu discloses output dataset representing the evolution of the tumor phase field ϕ, the nutrient field [Symbol font/0x73], and the tissue PSA field p on the geometric model over an interval in simulated time: (page 564-565)

    PNG
    media_image8.png
    723
    1185
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    277
    1062
    media_image9.png
    Greyscale

See section 3. Result for output dataset representing the evolution of the tumor phase field ϕ, the nutrient field [Symbol font/0x73] and the tissue PSA field p on the geometric model over an interval in simulated time.

Liu and Crouch do not appear to explicitly disclose generating a 3D rendering of the prostate gland and the tumor based at least on the output data set and the geometric model; and displaying the 3D rendering via a display device.  

However, Cohen discloses generating a 3D rendering of the prostate gland and the tumor based at least on the output data set and the geometric model; and displaying the 3D rendering via a display device on [0043] “The system 300 further comprises a visualization module 311 that provides graphical rendering of physical models to be displayed in the editor 313. The visualization module 311 comprises a rendering engine configured to receive information relating to one or more physical models to be displayed and generates a graphical representation based at least in part on the one or more physical models. [correspond to generating a 3D rendering of the prostate gland and the tumor based at least on the output data set and the geometric model] The rendering engine may also receive information relating to a location and orientation of a viewpoint of a user of the editor to provide an accurate representation of the physical models from the viewpoint.”
[0052] “To generate a visualization signal, the visualization module 420 analyzes scene information, including characteristics of the patient, models of physical objects within the scene (e.g. organs and tissue), and a user-selected viewpoint. [correspond to generating a 3D rendering of the prostate gland and the tumor based at least on the output data set and the geometric model] The visualization module 420 generates a graphical representation of the scene using a rendering engine and transmits a visualization signal comprising the graphical representation to be displayed. In one embodiment, the visualization signal is transmitted to a graphics adapter within the computer 110 to be output on the display 130 or may be transmitted to another computer, such as over a network or the Internet as described below with respect to FIG. 5. [correspond to displaying the 3D rendering via a display device] … For example, in the embodiment shown, the customized simulation comprises several internal organs that are represented by three-dimensional wire meshes comprising vertex and edge information. The rendering engine uses the vertex and edge information to calculate the appearance of each model from a viewpoint. In another embodiment, volumetric elements, such as Voxels, to represent objects within the scene.
 
Liu, Crouch, Peng and Cohen are analogous art because they are from the “same field of endeavor” medical analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liu, Crouch, Peng and Cohen before him or her, to modify the patient-specific tumor growth model of Liu to include the 3D mesh model of Crouch, the volume-adjusted PSA feature of Peng and the rendering feature of Cohen because this combination provide an interactive simulation of the scene.
The suggestion/motivation for doing so would have been Cohen [0002] “By providing a responsive, high-quality simulated procedure, a user, such as a surgeon, may be able to practice the surgery in a realistic environment.”
Therefore, it would have been obvious to combine Liu, Crouch, Peng and Cohen to obtain the invention as specified in the instant claim(s).

Allowable Subject Matter
Claims 14-15, 18, 19, 20 and 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome 112(b) rejection.
The following is a statement of reasons for the indication of allowable subject matter:  
Liu et al (NPL: Patient specific tumor growth prediction using multimodel images, 2014) teaches a patient specific tumor growth model based on longitudinal multimodal imaging data including dual-phase CT and FDG-PET. The proposed Reaction–Advection–Diffusion model is capable of integrating cancerous cell proliferation, infiltration, metabolic rate and extracellular matrix biomechanical response. The patient specific model parameters are estimated by fitting the model to the observation, which leads to an inverse problem formalized as a coupled Partial Differential Equations (PDE)-constrained optimization problem. The optimality system is derived and solved by the Finite Difference Method.
Crouch et al (NPL: Automated Finite-Element analysis for deformable registration of prostate images, 2007) teaches algorithms that automatically generate a high quality hexahedral finite-element mesh and automatically calculate boundary conditions for an imaged patient.
Cohen et al (US 2010/0305928 A1) teaches a method of simulating a medical procedure includes a physics module configured to model at least one physical property of a user-defined organic object associated with a patient; a display module configured to cause a display of the user-defined organic object; a script module configured to execute a user-defined medical procedure script; a simulation module in communication with the physics module, the display module, and the script module, the simulation module configured to execute a simulation of the medical procedure based at least in part on the user-defined model of the organic object and the user-defined medical procedure script.
Peng et al (NPL: MRI-based Prostate volume-adjusted prostate-specific antigen in the diagnosis of prostate cancer, 2015) teaches a method for determine whether prostate-specific antigen (PSA) levels adjusted by prostate and zonal volumes estimated from magnetic resonance imaging (MRI) improve the diagnosis of prostate cancer (PCa) and differentiation between patients who harbor high-Gleason-sum PCa and those without PCa.

These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 14. “analyzing an output dataset representing the evolution of the tumor phase field ϕ, the nutrient field [Symbol font/0x73] and the tissue PSA field p on the geometric model over an interval in simulated time to estimate a real-world time at which the tumor will: penetrate a capsule of the prostate gland of the subject; or invade a tissue outside (or near) the prostate gland of the subject; or reach a specified part of the prostate gland of the subject; transition from ellipsoidal growth to fingered growth; make contact with the urethra of the subject; outputting the real-world time or an indication of the real-world time via an output device.”

Claim 15. “generating a video based on at least a portion of an output dataset representing the evolution of the tumor phase field ϕ, the nutrient field [Symbol font/0x73] and the tissue PSA field p on the geometric model over an interval in simulated time, wherein the video illustrates evolution of a boundary of the tumor over time; and displaying the video via a display device.”

Claim 18. “estimating a stage of prostate cancer development in the subject based on an output dataset representing the evolution of the tumor phase field ϕ, the nutrient field [Symbol font/0x73] and the tissue PSA field p on the geometric model over an interval in simulated time and multiparametric magnetic resonance imaging (MRI) image data of the prostate gland of the subject; displaying an indication of the estimated stage.”

Claim 19. “wherein the equation representing the dynamics of tissue PSA p(x,t) includes one or more of the following: a term that represents a rate at which healthy cells produce PSA; a term that represents a rate at which cancerous cells produce PSA; a decay term that represents a natural decay of the tissue PSA.”

Claim 20. “wherein the equation representing the dynamics of tissue PSA p(x,t) includes one or more of the following: a term that is proportional to 1- ϕ, wherein a value ϕ (x,t) of a tumor phase field ϕ represents an extent to which cells at position x and time t are cancerous; a term that is proportional to the phase field ϕ; a term that is proportional to the negative of the tissue PSA field.”

Claim 35. “controlling a robotic surgical tool based on an output dataset representing the evolution of the tumor phase field ϕ, the nutrient field [Symbol font/0x73] and the tissue PSA field p on the geometric model over an interval in simulated time in order to remove at least a portion of the tumor.”  

Claim 36. “determining an insertion path of a biopsy needle based on an output dataset representing the evolution of the tumor phase field ϕ, the nutrient field [Symbol font/0x73] and the tissue PSA field p on the geometric model over an interval in simulated time, in order to increase a likelihood of obtaining samples of tumor tissue; and displaying an image or video indicating the insertion path.”  

in combination with the remaining elements and features of the claimed invention.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148